internal_revenue_service number release date legend a b nu date uil num a b ----------------------- contact numbers telephone --------------------- fax tax_year s ended form person to contact id number taxpayer_identification_number dear ------------------ this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code because you have not established that you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in sec_501 is retroactively revoked to date you have indicated that you accept our determination to revoke your organization’s tax exempt status by signing form 6018-a consent to proposed action you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service office_of_the_taxpayer_advocate you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the 15th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely r c johnson director eo examinations
